Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-13, 15, 18, 20-23, 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 7 and 15, lines 6 and 7, the limitation “smokable material” is unclear if it is referring to the “smokable material” recited in the preamble or if it is a different smokable material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-13, 15, 18-23, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants (WO 2013/034459) in view of Moffitt (US 7,163,015).
Regarding claim 1, Egoyants teaches a system for use with apparatus for heating smokable material (abstract) to volatilize at least one component of the smokable material (5), the system comprising a cartridge (combination of 3, 4, 5, 7, 18)  comprising a housing (7) defining a chamber (4); and a heating device (3) located in the chamber (as shown in Fig. 1-9, 11, 19 and 20), the heating device being arranged to heat smokable material to volatilize at least one component of the smokable material (page 5, lines 22-31), the heating device comprising a heating element (3) and smokable material bonded to the heating element (by the insulation 18; or in the embodiment having a spirally shaped heater 3, the heater is configured to screw into the smokable material cartridge 11, page 10, lines 18-22); and an apparatus (interface; as shown in Fig. 2-6 below) comprising a casing (body of interface; as shown in Fig. 2-6 
Egoyants fails to disclose wherein the smokable material is bonded to the heating element by adhesive.
Moffitt teaches an electrically heated cigarette smoking system (title) wherein the smokable material (50 or, 50 and 30) is bonded to another section (60) of the system by adhesive (Col. 6, lines 63-67, and Col. 7, lines 1-13).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Egoyants, with Mottiff, by bonding the smokable material to the heating element by adhesive, to properly secure the smokable material to the heating element.


[AltContent: textbox (interface)][AltContent: arrow]
    PNG
    media_image1.png
    290
    592
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image2.png
    445
    633
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image3.png
    211
    589
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (interface)]
    PNG
    media_image4.png
    690
    598
    media_image4.png
    Greyscale



Regarding claim 7, Egoyants and Moffitt combined teach a system for use with apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the system comprising a cartridge (Egoyants; combination of 3, 4, 5, 7, 18) comprising a housing (Egoyants; 7 or 18 or combination of 7 and 18) defining a chamber (Egoyants; 4); and a heating device (Egoyants; 3) located in the chamber (Egoyants; as shown in Fig. 1-9, 11, 19 and 20), the heating device being arranged to heat smokable material to volatilize at least one component of the smokable material (Egoyants; page 5, lines 22-31), the heating device comprising a heating element (Egoyants; 3) and smokable material (Egoyants; 5) bonded to the heating element (Egoyants; as shown in Fig. 1-9, 11, 19 and 20) by an adhesive (Moffitt; Col. 6, lines 63-67, and Col. 7, lines 1-13); wherein the housing has a volatilized material flow path extending therethrough for permitting volatilized material to pass from the chamber out of the housing (Egoyants; end of housing 7 and/or 18 connected to mouthpiece 6 having a flow path in the center, and flow path within smokable material inside chamber 4 as shown in Fig. 6), wherein the housing comprises a first housing part attached to a second housing part that is non-unitary with the first housing part (Egoyants; as shown in Fig. 3-9 and 19), and wherein the housing has a hole (Egoyants; hole formed by interface as shown in Fig. 2-6 above) extending therethrough for admitting air into the chamber from an exterior of the housing (Egoyants; as shown in Fig. 2-6 above), the first housing part and the second housing 
Regarding claim 8, Egoyants and Moffitt combined teach the system as set forth above, wherein the housing has one or more apertures extending therethrough for permitting volatilized volatilised material to pass from the chamber out of the housing (Egoyants; aperture at the end of housing 7 and/or 18 connected to mouthpiece 8 having a flow path in the center, and aperture formed by chamber 4).
Regarding claim 9, Egoyants and Moffitt combined teach the system as set forth above, wherein all of the housing is made of non-porous material (Egoyants; based on Fig. 1-5, 8 and 9, housing 7 is a made of a non-porous material).
Regarding claim 10, Egoyants and Moffitt combined teach the system as set forth above, wherein all of the core of the housing is made of porous material for permitting volatilized material to pass from the chamber out of the housing (Egoyants; the core 20 of the insulation 18 is made of a porous material; page 20, lines 20-21).
Regarding claim 11, Egoyants and Moffitt combined teach the system as set forth above, wherein a first portion (Egoyants; insulation 18) of the housing is made of porous 
Regarding claim 12, Egoyants and Moffitt combined teach the system as set forth above, wherein the first portion of the housing has one or more apertures extending therethrough for permitting volatilized material to pass from the chamber out of the housing (Egoyants; the first portion is porous, therefore comprising apertures; also the central opening of 18 where the smokable material 5 is placed).
Regarding claim 13, Egoyants and Moffitt combined teach the system as set forth above, wherein the second portion of the housing has one or more apertures extending therethrough for permitting volatilized material to pass from the chamber out of the housing (Egoyants; central opening of 7 or 19).
Regarding claim 15, Egoyants and Moffitt combined teach a system for use with apparatus for heating smokable material (Egoyants; abstract) to volatilize at least one component of the smokable material (Egoyants; 5), the system comprising a cartridge (Egoyants; combination of 3, 4, 5, 7, 18) comprising a housing (Egoyants; 7 or 18 or combination of 7 and 18) defining a chamber (Egoyants; 4); and a heating device (Egoyants; 3) located in the chamber (Egoyants; as shown in Fig. 1-9, 11, 19 and 20), the heating device being arranged to heat smokable material to volatilize at least one component of the smokable material (Egoyants; page 5, lines 22-31), the heating device comprising a heating element (Egoyants; 3) and smokable material bonded to the 
Regarding claim 18, Egoyants and Moffitt combined teach the system as set forth above, wherein the first housing part and the second housing part cooperate so as to define the chamber (Egoyants; as shown in Fig. 3-9 and 19).
Regarding claim 20, Egoyants teaches the system as set forth above, wherein all of the core of the housing is made of porous material for admitting air into the chamber 
Regarding claim 21, Egoyants and Moffitt combined teach the system as set forth above, wherein a first portion (Egoyants; insulation 18) of the housing is made of porous material for admitting air into the chamber from an exterior of the housing (Egoyants; the core 20 of the insulation 18 is made of a porous material; page 20, lines 20-21), and a second portion (Egoyants; 7 or 19) of the housing is made of non-porous material (Egoyants; based on Fig. 1-5, 8 and 9, housing 7 is a made of a non-porous material; page 20, lines 19-20 and 26-27).
Regarding claim 22, Egoyants and Moffitt combined teach the system as set forth above, wherein the first portion of the housing has a hole (Egoyants; hole formed by interface as shown in Fig. 2-6 above) extending therethrough for admitting air into the chamber from an exterior of the housing (Egoyants; as shown in Fig. 2-6 above).
Regarding claim 23, Egoyants and Moffitt combined teach the system as set forth above, wherein the second portion of the housing has a hole (Egoyants; hole formed by interface as shown in Fig. 2-6 above) extending therethrough for admitting air into the chamber from an exterior of the housing (Egoyants; as shown in Fig. 2-6 above).
Regarding claim 27, Egoyants and Moffitt combined teach the system as set forth above, wherein the smokable material comprises tobacco (Egoyants; page 5, line 33).
Regarding claim 31, Egoyants and Moffitt combined teach the system as set forth above, wherein the cartridge cooperates with the interface of the assembly (Egoyants; as shown in Fig. 2-6 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants and Moffitt as set forth above, and further in view of Liu (US 2013/0167853).
Regarding claim 3, Egoyants and Moffitt combined teach all the elements of the claimed invention as set forth above, except for, explicitly disclosing a system comprising two electrically-conductive terminals that are accessible from an exterior of the cartridge, wherein the heating element is electrically connected across the electrically-conductive terminals.
Liu teaches a system (Fig. 3) comprising two electrically-conductive terminals (31) that are accessible from an exterior of the cartridge (combination of 4-9), wherein the heating element (4) is electrically connected across the electrically-conductive terminals (p.0027; Fig. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the system of Egoyants and Moffitt, with Liu, by providing two electrically-conductive terminals as an alternative to connect the battery to the heater.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The Office Action alleges that Egoyants teaches a cartridge configured to selectively attach to an interface of an apparatus. Specifically, the Office Action asserts that to FIGS. 3 & 5 of Egoyants, which depict the apparatus of Egoyants in exploded view, teach "a cartridge configured to [be] selectively [attached] to the interface of the apparatus." However, there is nothing in .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/08/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761